UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-X APPOINTMENT OF AGENT FOR SERVICE OF PROCESS AND UNDERTAKING A. Name of issuer or person filing (“Filer”): Semiconductor Manufacturing International Corporation B. (1) This is [check one] x an original filing for the Filer an amended filing for the Filer (2) Check the following box if you are filing the Form F-X in paper in accordance with Regulation S-T Rule 101(b)(9) C. Identify the filing in conjunction with which this Form is being filed: Name of registrant: Semiconductor Manufacturing International Corporation Form type: Form CB File Number (if known): Filed by: Semiconductor Manufacturing International Corporation Date Filed (if filed concurrently, so indicate): Concurrently D. The Filer is incorporated or organized under the laws of: Cayman Islands and has its principal place of business at: 18 Zhangjiang Road Pudong New Area, Shanghai 201203, People's Republic of China (8621)3861-0000 E. The Filer designates and appoints
